FILED
                              NOT FOR PUBLICATION                           DEC 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



BRENDA PATRICIA SERRANO;                          No. 08-70231
SERAFIN SERRANO,
                                                  Agency Nos. A073-970-148
               Petitioners,                                   A096-362-886

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 6, 2010 **

Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       Brenda Patricia Serrano, a native and citizen of Guatemala, and Serafin

Serrano petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying

their application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review for substantial evidence factual findings, Sowe v. Mukasey, 538

F.3d 1281, 1285 (9th Cir. 2008), and we review de novo due process claims,

Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We deny the

petition for review.

      Substantial evidence supports the BIA’s finding that the treatment inflicted

on Serrano by her aunt does not rise to the level of past persecution. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (petitioner’s experiences did not

“evince actions so severe to compel a finding of past persecution”). The record

does not compel the conclusion that the threats Serrano’s father received in the

1980s were connected to her. See Wakkary v. Holder, 558 F.3d 1049, 1060 (9th

Cir. 2009) (petitioner must demonstrate harms to family were part of a pattern of

persecution closely tied to petitioner to make a showing of past persecution).

      In addition, substantial evidence supports the BIA’s finding that Serrano did

not meet her burden to establish a well-founded fear of future persecution. See

Halim v. Holder, 590 F.3d 971, 976-77 (9th Cir. 2009); Molina-Estrada v. INS,

293 F.3d 1089, 1096 (9th Cir. 2002) (“[T]he IJ and the BIA are entitled to rely on

all relevant evidence in the record, including a State Department report, in




                                          2                                      08-70231
considering whether the petitioner has demonstrated that there is good reason to

fear future persecution.”).

      Because Serrano failed to show eligibility for asylum, she necessarily failed

to demonstrate eligibility for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the BIA’s denial of Serrano’s CAT claim

because Serrano failed to establish it is more likely than not that she will be

tortured if returned to Guatemala. See Wakkary v. Holder, 558 F.3d at 1067-68.

      We reject Serrano’s contention that the agency failed to make findings

regarding her claims, because it is belied by the record. We also reject Serrano’s

contention that the agency did not adequately consider the evidence, because she

has not overcome the presumption that the agency reviewed the record. See

Fernandez v. Gonzalez, 439 F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           3                                      08-70231